DENY; and Opinion Filed January 2, 2015.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00003-CV

                                IN RE C.T. AND T.T., Relators

                 Original Proceeding from the 302nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. 13-21227-Z-265

                             MEMORANDUM OPINION
                           Before Justices Lang, Fillmore, and Brown
                                    Opinion by Justice Lang
       Relators filed this petition for writ of mandamus requesting that the Court order the trial

court to return the child who is the subject of this petition to relators immediately and order the

trial court to dismiss the case. Ordinarily, to obtain mandamus relief, a relator must show both

that the trial court has clearly abused its discretion and that relator has no adequate appellate

remedy. In re Prudential Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding).

Based on the record before us, we conclude relators have not shown they are entitled to the relief

requested. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding).

Accordingly, we DENY relators’ petition for writ of mandamus. TEX. R. APP. P. 52.8(a).



                                                   /Douglas S. Lang/
                                                   DOUGLAS S. LANG
                                                   JUSTICE


150003F.P05